     RESNICK & LOUIS, P.C.
11   SUE TRAZIG CAVACO, ESQ.
     Nevada Bar No. 6150
22   scavaco@rlattorneys.com
     8925 West Russel Rd., Suite 220
33   Las Vegas, NV 89148
     Telephone: (702) 997-3800
44   Facsimile: (702) 997-3800
     Attorneys for Defendant,
55   Westcor Land Title Insurance Company

66                               UNITED STATES DISTRICT COURT

77                                               for the

88                                         District of Nevada

99   DEUTSCHE BANK NATIONAL TRUST                       Civil Action No.
     COMPANY, AS TRUSTEE FOR THE                        2:19-cv-00303-GMN-GWF
10
10   HOLDERS OF GSAMP TRUST 2005-AHL
     MORTGAGE PASS-THROUGH
11
11   CERTIFICATES, SERIES 2005-AHL,                     STIPULATION AND ORDER FOR
     ______________________________________             EXTENSION OF TIME FOR
12
12                                                      DEFENDANT WESTCOR LAND TITLE
                    Plaintiff,                          INSURANCE COMPANY
13
13                                                      TO RESPOND TO PLAINTIFF’S
     V.                                                 OPPOSITON TO DEFENDANT’S
14
14                                                      MOTION FOR LEAVE TO FILE
     WESTCOR LAND TITLE INSURANCE                       SUPPLEMENTAL AUTHORITIES AND
15
15   COMPANY,                                           COUNTERMOTION TO STAY
     ______________________________________             LITIGATION [ECF NO. 42]
16
16
                    Defendant,                                       (First Request)
17
17
18
18          Plaintiff, Deutsche Bank National Trust Company, As Trustee For The Holders of
19
19   GSAMP Trust 2005-AHL Mortgage Pass-Through Certificates, Series 2005-AHL (hereinafter
20
20   “Deutsche Bank”), and Defendant Westcor Land Title Insurance Company, (“Westcor”),
21
21   (collectively, the “Parties”), by and through their respective attorneys of records, hereby agree
22
22   and stipulate as follows.
23
23
24
24                                                  1
25
25
26
26
27
11          1.   On November 12, 2019, Westcor filed a Notice of Motion and Motion to file

22               supplemental authority in support of Motion to Dismiss [ECF No. 7] (“Motion”);

33          2. Deutsche Bank’s response to Westcor’s Motion was filed on December 18, 2019;

44          3. Westcor’s reply to the response and countermotion is due December 25, 2019;

55          4. Westcor’s counsel is requesting additional time to file its reply to Deutsche Bank’s

66   response and respond to the countermotion, and thus requests up to January 10, 2020, to file

77   these documents;

88          4. This extension is requested to allow Counsel for Westcor additional time to review

99   and respond to the points and authorities cited to in Deutsche Bank’s response and the

10
10   countermotion in light of the holidays.

11
11          5. Counsel for Deutsche Bank does not oppose this extension;

12
12          6. This is the first request for an extension which is made in good faith and not for

13
13   purposes of delay.

14               IT IS SO STIPULATED.
14
15   DATED this 24th day of December, 2019.             DATED this 24th day of December, 2019.
15
16   WRIGHT, FINLAY & ZAK, LLP                          RESNICK & LOUIS, P.C.
16
17    /s/Lindsay D. Robbins                             /s/Sue Trazig Cavaco
17
     _____________________________                      _____________________________
18   LINDSAY D. ROBBINS, ESQ.                           SUE TRAZIG CAVACO, ESQ.
18
19   Nevada Bar No. 13474                               Nevada Bar No. 6150
19   7785 W. Sahara Ave., Suite 200                     8925 West Russell Rd., Suite 220
20   Las Vegas, NV 89117                                Las Vegas, NV 89148
20   Attorneys for Plaintiff,                           Attorneys for Defendant,
21   Deutsche Bank National Trust Company, As           Westcor Land Title Insurance Company
21
     Trustee For The Holders Of GSAMP Trust
22   2005-Ahl Mortgage pass-Through Certificates,
22
23   Series 2005-Ahl
23
24
24                                                  2
25
25
26
26
27
11                                            ORDER

22          IT IS HEREBY ORDERED that Defendant, WESTCOR LAND TITLE INSURANCE

33   COMPANY, is granted an extension, up to and including January 10, 2020 to address Deutsche

44   Bank’s response and respond to the countermotion [ECF No. 42].

55

66   Dated this 26
                __ day of December, 2019.

77

88
                                                      _____________________________________
99                                                    Gloria M. Navarro, District Judge
                                                      United States District Court
10
10
11
11   Respectfully Submitted By:
12
12   RESNICK & LOUIS, P.C.
13
13
     /s/Sue Trazig Cavaco
14
14   _____________________________
15   SUE TRAZIG CAVACO, ESQ.
15   Nevada Bar No. 6150
16   8925 West Russell Rd., Suite 220
16   Las Vegas, NV 89148
17   Attorneys for Defendant,
17
     Westcor Land Title Insurance Company
18
18
19
19
20
20
21
21
22
22
23
23
24
24                                                3
25
25
26
26
27
